Citation Nr: 1341717	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-30 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of left eye injury (claimed as foreign body in the left eye). 

2.  Entitlement to service connection for a back condition. 

3.  Entitlement to service connection for chronic obstructive pulmonary disorder, to include as due to Agent Orange exposure. 

4.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD). 

5.  Entitlement to an effective date prior to March 30, 2007 for the award of service connection for PTSD. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1971. 

These matters on appeal come before the Board of Veteran's Appeals (Board) from a September 2008 rating decision from the Department of Veterans Affairs, Regional Office located in Detroit Michigan (RO).  In that rating decision, the RO denied the Veteran's claims for service connection for residual of left eye injury, back condition and chronic obstructive pulmonary disorder, and awarded service connection for PTSD and assigned a 50 percent evaluation, effective from March 30, 2007.  The Veteran filed a notice of disagreement in December 2008 in which he indicated his desire to appeal all adjudicative determinations from the September 2008 rating decision.  

On his August 2009 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at hearing held at the RO, but he subsequently withdrew his request for such a hearing. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for a back condition and chronic obstructive pulmonary disorder, as well as initial increased rating and earlier effective date for award of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that the Veteran has a current disability as result of a foreign body in his left eye. 

2.  The competent evidence of record does not show that the Veteran's current eye disorders (cataracts and dry eye) had an onset during his period of service, and the preponderance of the evidence is against the finding that his current eye disorders are otherwise related to his period of service, to include in-service left eye complaints. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of left eye injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in June 2008 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, post-service VA medical treatment reports, and the Veteran's own statements.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

VA also provided the Veteran with a VA eye examination in August 2008, and VA obtained a supplemental VA medical statement report from the August 2008 VA examiner in July 2009.  Collectively, these reports reflect that the examiner reviewed the claims folder, recorded the Veteran's reported history as well as the findings from clinical examination, and in the July 2009 supplement VA medical statement, the examiner provided appropriate opinions supported by rational statements.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran seeks entitlement to service connection for left eye condition, originally claimed as residuals of a foreign body in the left eye.  The Veteran reports that he suffered an eye injury during his period of service when a grenade exploded in close proximity to him and a foreign body hit his left eye and has remained there.  He further reports that he sought treatment shortly thereafter and he was treated with an eye patch.  The Veteran states that he has continued to experience discomfort in his left eye since then. 

A review of the Veteran's service treatment records shows that he sought treatment in October 1969 for an object in his left eye.  It was noted that the Veteran complained of a "sensation of something in the left eye," and it was observed that conjunctivitis was present.  The Veteran's pupils were equal and reactive at that time. The Veteran was prescribed medication and advised to seek follow-up treatment if he had no improvements in two day.  Subsequent service treatment records do not show any further complaints of eye problems.  At the time of the Veteran's April 1971 examination prior to separation, his eyes were evaluated as normal and he had 20/20 uncorrected vision in both eyes.  An associated report of medical history at that time is not available. 

Post-service VA treatment records do not show that the Veteran complained of any left eye problems until 2002.  Pertinently, a January 1993 VA treatment record shows the Veteran denied any visual problems and a September 1993 VA general medical examination does not show any abnormalities involving the Veteran's eyes.  

A 2002 VA treatment record contains the findings from a biomicroscopy of the Veteran's left eye revealed conjunctival foreign bodies temporal and in temporal canthal area that were described as "glistening objectives - not metallic."  The treating physician also noted that there was no evidence of inflammatory process and the condition was noted as longstanding and benign.  Impressions of subconjunctival foreign bodies in the left, dry eyes and refractive errors were provided. 

The Veteran was afforded with a VA eye examination in August 2008.  That examination report shows that the Veteran complained of foreign body sensation in his left eye, which he has experienced for at least five years and received relief with artificial tear drops.  The Veteran reported a history of left eye problems following a grenade explosion.  On clinical examination, the Veteran had corrected vision to 20/20 on near and distances in both eyes.  There was no evidence of diplopia, and the eye muscle function was smooth, accurate, full and extensive.  Visual field test was normal.  Slit-lamp examination revealed findings of cataracts in both eyes.  Tonometry by application was 16 on the right and 18 on the left.  Dilated examination revealed cup to disk ration of .35 bilaterally, and clear macula.  The examiner stated that the "diagnosis of this [Veteran] is foreign body sensation in the left eye with no foreign body."  The VA examiner also noted that the Veteran had severe dry eyes and slight cataracts that were not related to his period of service, to include in-service injury.  

An October 2008 VA optometry consultation report shows that the Veteran presented with complaints of sensation of foreign body in his left eye, but clinical examination on biomicroscopy revealed no finding of foreign body in the left eye.  It was noted that the old glistening area temporal - temporal canthus was negative on staining and there was no inflammation in the left eye.  An impression of conjunctival foreign bodies (longstanding) in the left eye, which was documented on exam in 2002 and remained unchanged by appearance. 

In a July 2009 supplemental VA medical statement, the August 2008 VA examiner concluded that after a thorough review of the claims folder and the findings from clinical examinations in 2008 that the Veteran does not suffer from any service-related eye problems.  The VA examiner clarified that there was no evidence of foreign objects in the Veteran's left eye that resulted in diagnosed disorder.  The examiner found that the 2002 VA treatment contained inconsistent findings on whether the Veteran had a foreign body in his left.  The VA examiner further noted that both the August 2008 and October 2008 eye examinations revealed the same finding that there was no foreign body in the left eye on clinical examination. 

The Veteran claims that he has a current left eye disorder that is the result of an in-service left eye injury.  Initially, the Board notes that congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is not warranted for the Veteran's refractive error noted in the medical evidence. 

Next, the Board notes that the Veteran has not been diagnosed with a disability as a result of foreign body in his left eye.  Without a current diagnosis of such, service connection cannot be granted.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the preponderance of the competent evidence is against a finding of a current diagnosis related to foreign body in the left eye.  Although the 2002 VA treatment record noted findings of "glistening" foreign bodies in the left eye, subsequent diagnostic stain testing in October 2008 was negative, and the August 2008 VA examiner found that the 2002 clinical report contained internal inconsistencies on whether the Veteran had foreign body in the left eye.  Moreover, both clinical examinations in 2008 revealed no finding of foreign body in the left eye.   The Board finds that the weight of the medical evidence is against a finding that the Veteran has a current diagnosis related to foreign body in the left eye.  

The Board has also considered the Veteran's own lay statements in support of his claim, in particular his assertion he has left eye problems related to foreign body in his eye as a result of his period of service.  While the Veteran is competent to attest to circumstances of his service and other facts surrounding his claim, he is not competent to provide an actual diagnosis of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  In addition, the Court has held that there can be no valid claim without proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 Vet.App. 141 (1992).  Absent a finding of a current diagnosis related to foreign body in the left eye, service connection is not warranted.  

The medical evidence does demonstrate current diagnoses of dry eye and cataracts.  See August 2008 VA eye examination report as well as VA treatment records.  Accordingly, Shedden element (1) is satisfied with respect to dry eyes and cataracts.  

With respect to Shedden element (2), in-service disease or injury, the Veteran does not contend, and the evidence of record does not demonstrate, that he first developed dry eyes or cataracts during service.  In fact, the service treatment records are silent with regard to complaints, treatment, or diagnosis of dry eyes or cataracts.  Rather, the medical evidence does not show manifestations of dry eyes or cataracts until three decades after the Veteran's separation from service.  The competent evidence of record does not demonstrate that the Veteran's dry eyes or cataracts had an onset during his periods of service or within the first year after his separation from service.   See 38 C.F.R. § 3.303. 

The service treatment records do confirm that the Veteran was treated for left eye problems in October 1969, which he described as a sensation of something in his eye.  Accordingly, element (2), an in-service injury, has been satisfied.  

With regard to Shedden element (3), a nexus or relationship, here, there is no favorable medical nexus opinion of record that supports medical links between the current dry eyes and/or cataracts and the Veteran's period of service.  The August 2008 VA examiner concluded that based on a review of the claims folder and findings from clinical examination, the Veteran's current diagnosed disorders were not related to his period of service.  The Board also finds it pertinent that the Veteran's diagnosed dry eyes and cataracts affect both of his eyes as oppose to asymmetrical impact that would have likely resulted of an in-service left eye trauma; this also weighs against a finding that the Veteran's current diagnoses are related to his in-service left eye injury. 

Essentially, there is no evidence of record that shows the Veteran's dry eyes and cataracts first manifested in service and there is no favorable medical nexus opinion of record that supports a direct medical link between the current diagnoses of dry eyes and cataracts and the Veteran's period of service.  See 38 C.F.R. § 3.303.

The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the disorder at issue in this case is not one of those recognized chronic conditions.  Moreover, the Veteran has not asserted that he has continuity of symptoms of dry eyes and cataracts since his period of service.  Rather, he has only raised general assertions that his current condition is related to his period of service.  While the Veteran is competent to describe his left eye problems, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim for a left eye condition (dry eyes and cataracts) fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

Entitlement to service connection for residuals of left eye injury is denied. 


REMAND

In October 2008, the Veteran filed a timely notice of disagreement to the September 2008 rating decision.  While the first paragraph of the notice of disagreement addresses his left eye claim, the Veteran later wrote:  "I disagree with all the adjudicative determinations" in the September 2008 rating decision.  In addition to the left eye claim, the September 2008 decision denied service connection for a back condition and chronic obstructive pulmonary disorder and assigned an initial 50 percent rating for his PTSD disability, effective from March 30, 2007. 

The Veteran has not yet received a statement of the case for these issues. Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a Statement of the Case as to the issues of entitlement to service connection for a back condition and chronic obstructive pulmonary disorder, as well as initial increased rating and earlier effective date for award of service connection for PTSD.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


